Title: From James Madison to James Madison, Sr., 21 April 1794
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Apl. 21. 1794
I have at last found your Certificates, but have not yet applied for the Interest. The power of Attorney is probably lying in the office where it was left at the last draught of Interest.
You will see that Jay has been appointed to try the effect of a Minister Exty. to G. B. The proposition for enforcing our demand of redress by making our market a condition of it, is not yet come to a final question. A majority are clearly in favor of it; but the Eastern members are violently opposed to any other step than mere negociation, and spin out the discussion by unwearied resistance.
Martinique has surrendered to the British. In Europe France is overwhelming the armies combined agst. her. A vessel is just arrived from England and is said to bring letters from Mr. Pinkney. I have had no opportunity of learning more than what you will collect from the newspapers.
The embargo is continued till the 25th. of May. The adjournment of Congs. is still unfixed, and depends so much on foreign intelligence as well as the business before them that I can not hazard a guess as to the time.
